Citation Nr: 0842300	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1989 until 
October 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
had its onset in service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, no discussion of VA's duty to 
notify or assist is necessary.  

The veteran contends that he injured his back during service, 
once while playing basketball, and a second time while he was 
deployed in the Gulf.

Service treatment records indicate that the veteran was 
treated for a back injury in June 1990, following an initial 
injury 6 to 7 months earlier while playing basketball.  A 
June 1990 x-ray found the veteran to have a normal 
lumbosacral spine series, and a July 1990 Physical Therapy 
record provided a provisional diagnosis of low back syndrome.  
The veteran continued to be treated for lower back pain until 
August 1990, when his examiner returned him to full duty.  In 
August 1993, he received a Letter of Commendation for scoring 
an outstanding on his physical readiness test.  His September 
1993 separation examination noted that he had a normal spine 
and the veteran indicated he did not have recurrent back 
pain.  

In his March 2008 hearing testimony, the veteran also 
reported a second injury to his back while performing a 
reconnaissance mission in the Gulf, but that he never 
received medical treatment for that injury.  He also reported 
that following service he was treated by his godmother, a 
chiropractor, for back pain.  He contended that he has had 
continuous back pain since his initial injury.

VA outpatient treatment records reflect that the veteran has 
sought treatment for recurrent back pain.  An April 2005 VA 
outpatient entry shows that he complained of back pain and 
that a September 2004 spine film revealed no acute fracture 
or dislocation, with mild disc space narrowing at L5-S1.  
Posterior elements were unremarkable and the bilateral 
sacroiliac joints appeared normal.  The examiner noted that 
an August 2004 MRI found mild bulging of the disc material at 
the L5-S1 interspace.  A subsequent April 2005 VA Pain 
Control Consult Note states that the veteran to have chronic 
low back pain secondary to myofascial pain.  

A VA examination was provided in June 2007 and included a 
review of the claims file.  The examiner noted that the 
veteran reported two back injuries and that he was treated 
for back spasms while in service.  The veteran reported 
treatment by a chiropractor relative.  He was also treated by 
VA for low back problems, which were being managed by the 
pain management group.  The examiner found him to have a 
limited range of motion and found x-rays of the lumbosacral 
spine to reveal some narrowing of the L5-S1 disc space, while 
an MRI was essentially negative, showing only a mild bulge of 
the disc.  The examiner diagnosed him with degenerative disc 
disease of L5.  

The July 2007 VA examiner found the basketball injury to be 
fairly minor and that the veteran's symptoms following 
service to be fairly constant.  The examiner was unable to 
resolve the issue of whether his present condition was 
related to his problems in service without resorting to 
speculation.

A private medical evaluation was provided by Dr. C.N.B., in 
April 2008, which did not include an examination of the 
veteran, but did include a review of the veteran's medical 
records.  Dr. C.N.B. noted that the veteran the veteran's in-
service back injury was a serious lumbar spine injury, with a 
loss of reflexes (knee and ankle-Achilles), per his service 
treatment records.  The examiner found that the veteran's 
current lumbar spine problems were due to his service, noting 
that the veteran was fit for service when he entered service 
and that medical evidence supported that an injury such as 
the veteran's precipitates or accelerates the onset of the 
degenerative process of the spine.  The examiner further 
noted that it was well known that injuries to the spine early 
in life often lead to advance degenerative changes later in 
life, due to the resultant chronic ligament laxity and spine 
instability.  

The evidence demonstrates that the veteran is currently 
diagnosed with a back disorder.  Although the July 2007 VA 
examiner found linking the veteran's current back disorder to 
service would be speculative, Dr. C.N.B. found that the in-
service back injury was more likely than not the cause of his 
current back disorder.  

Dr. C.N.B. thus found a nexus between the veteran's service 
and his current back disorder.  As the evidence of record is 
at least in equipoise, the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  As such, 
service connection for degenerative disc disease of the 
lumbar spine is granted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


